     Case 3:18-cv-02172-N Document 28 Filed 11/12/19          Page 1 of 18 PageID 224


                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

SUE RICHTER,                                 §
                                             §
        Plaintiff,                           §
                                             §
v.                                           §           Civil Action No. 3:18-CV-2172-N
                                             §
CARNIVAL CORPORATION, et al.,                §
                                             §
        Defendants.                          §

                      MEMORANDUM OPINION AND ORDER

        This Order addresses Defendants Roger Frizzell’s and Carnival Corporation’s

(“Carnival”) motions to dismiss [15], [16]. For the following reasons, the Court grants

Frizzell’s and Carnival’s motions to dismiss and grants Plaintiff Sue Richter leave to

replead her complaint against Carnival.

                               I. ORIGINS OF THE DISPUTE

        Richter filed suit against Carnival and Carnival’s Chief Marketing Officer,

Frizzell, because Richter claims that they stole her idea to create a reality television show

showcasing customers vacationing on Carnival cruises. Pl.’s Original Compl. ¶ 9 [1].

Richter states she worked at a public relations firm, where she began working with

Frizzell and Carnival. Id. ¶ 18. During this time, Richter claims she became aware of

Carnival’s public relation needs, and to increase Carnival’s positive brand awareness,

Richter alleges she developed a concept to create a reality show following families

vacationing on Carnival cruises. Id. ¶ 19–20. Richter states she shared the idea with

MEMORANDUM OPINION AND ORDER – PAGE 1
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19           Page 2 of 18 PageID 225


Frizzell, and Carnival sent her a letter of intent to continue the project. Id. ¶ 22–23.

Several years later, Carnival informed Richter that it was not interested in producing her

show. Id. ¶ 26. Yet, Richter claims Carnival ultimately produced a reality television

show, just like the concept she developed. Id. ¶ 27.

      Richter alleges six claims against Carnival and Frizzell. Id. ¶ 7. Carnival and

Frizzell each filed motions to dismiss. Frizzell claims Richter failed to create a prima

facie case for personal jurisdiction, and Carnival argues Richter failed to sufficiently

plead each cause of action.

     II. THE COURT DOES NOT HAVE PERSONAL JURISDICTION OVER FRIZZELL

      The Court dismisses Frizzell because the Court does not have general or specific

personal jurisdiction over him.

                        A. Personal Jurisdiction Legal Standard

      A nonresident defendant is subject to the jurisdiction of a federal court sitting in

diversity if (1) the forum state’s long-arm statute confers personal jurisdiction over the

defendant, and (2) exercise of personal jurisdiction by the forum state is consistent with

due process under the United States Constitution.        Ruston Gas Turbines, Inc. v.

Donaldson Co., Inc., 9 F.3d 415, 418 (5th Cir. 1993). The Texas Long Arm Statute

confers jurisdiction to the limits of the Constitution. Id.; see also Hall v. Helicopteros

Nacionales de Colombia, S.A., 638 S.W.2d 870, 872 (Tex. 1982), rev’d on other grounds,

466 U.S. 408 (1984). “Because the Texas Long Arm Statute is coextensive with the

confines of due process, questions of personal jurisdiction in Texas are generally

MEMORANDUM OPINION AND ORDER – PAGE 2
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19              Page 3 of 18 PageID 226


analyzed entirely within the framework of the Constitutional constraints of Due Process.”

Religious Tech. Ctr. v. Liebreich, 339 F.3d 369, 373 (5th Cir. 2003); see also Gessmann

v. Stephens, 51 S.W.3d 329, 335 (Tex. App. – Tyler 2001, no pet.).

       The Due Process Clause of the Fourteenth Amendment limits the reach of a state

court’s—and thus a federal court’s—jurisdiction over a nonresident defendant.             See

Shaffer v. Heitner, 433 U.S. 186, 207 (1977). Specifically, due process requires that two

elements be satisfied. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 474, 476 (1985).

First, the nonresident must have purposefully established “minimum contacts” in the

forum state such that he should reasonably anticipate being haled into court in the forum

state. Id. at 474. Second, the exercise of personal jurisdiction must “comport with ‘fair

play and substantial justice.’” Id. at 476 (quoting Int’l Shoe Co. v. Washington, 326 U.S.

310, 320 (1945)). The minimum contacts analysis required by due process ensures that

individuals have a “fair warning that a particular activity may subject [them] to the

jurisdiction of a foreign sovereign.” Id. at 472 (alteration in original) (internal quotations

and citations omitted).

       Minimum contacts can create either general personal jurisdiction or specific

personal jurisdiction. Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001). General

jurisdiction exists where the claim is unrelated to the nonresident’s contacts with the

forum, but where those contacts are “continuous and systematic.” Revell v. Lidov, 317

F.3d 467, 470 (5th Cir. 2002). Specific jurisdiction, on the other hand, exists if (1) the

cause of action is related to, or arises from, the defendant’s contacts with the forum, and

MEMORANDUM OPINION AND ORDER – PAGE 3
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19             Page 4 of 18 PageID 227


(2) those contacts meet the due process standard. See Holt Oil & Gas Corp. v. Harvey,

801 F.2d 773, 777 (5th Cir. 1986).       Under either a general or specific jurisdiction

analysis, however, “the constitutional touchstone remains whether the defendant

purposefully established ‘minimum contacts’ in the forum State.” Burger King Corp.,

471 U.S. at 474.

       “In evaluating a nonresident’s contacts with the forum, we must determine

whether the nonresident has purposefully availed himself of the privilege of conducting

activities within the forum state, thus invoking the benefits and protection of its laws.”

Holt Oil & Gas Corp., 801 F.2d at 777. A court must consider the totality of the

circumstances of a case when making the purposeful-availment inquiry, as “no single

factor, particularly the number of contacts, is determinative.” Stuart v. Spademan, 772

F.2d 1185, 1192 (5th Cir. 1985). “[W]hether the minimum contacts are sufficient to

justify subjection of the non-resident to suit in the forum is determined not on a

mechanical and quantitative test, but rather under the particular facts upon the quality and

nature of the activity with relation to the forum state.” Miss. Interstate Express, Inc. v.

Transpo, Inc., 681 F.2d 1003, 1006 (5th Cir. 1982).

       The plaintiff, as the party seeking to invoke the Court’s power, bears the burden of

establishing the Court’s jurisdiction over a foreign defendant. See Pervasive Software

Inc. v. Lexware GmbH & Co. KG, 688 F.3d 214, 219 (5th Cir. 2012). The plaintiff must

plead enough facts to establish a prima facie case that the Court has personal jurisdiction

over the defendant. Fielding v. Hubert Burda Media, Inc., 415 F.3d 419, 424 (5th Cir.

MEMORANDUM OPINION AND ORDER – PAGE 4
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19              Page 5 of 18 PageID 228


2005). If a district court, as here, decides a motion to dismiss without holding an

evidentiary hearing, a prima facie case suffices to establish jurisdiction. See Wilson v.

Belin, 20 F.3d 644, 648 (5th Cir. 1994) (internal quotations and citations omitted). A

court must take all uncontroverted allegations in the complaint as true, and it must

resolve all factual conflicts in favor of the plaintiff. Pervasive Software Inc., 688 F.3d at

219–20. In deciding the motion, the Court may consider “affidavits, interrogatories,

depositions, oral testimony, or any combination of the recognized methods of discovery.”

Quick Techs., Inc. v. Sage Grp. PLC, 313 F.3d 338, 344 (5th Cir. 2002) (internal

quotations and citations omitted).

            B. The Court Does Not Have General Jurisdiction Over Frizzell

       As a threshold matter, the Court lacks general jurisdiction over Frizzell. Richter

alleges that Frizzell is domiciled in Oklahoma, not Texas. Pl.’s Original Compl. ¶ 6 [1].

Richter alleges that Frizzell has “minimum contacts” with Texas and that Frizzell has

“purposefully availed” himself of the privileges of conducting business in Texas because

Frizzell regularly conducts business in Texas. Id. ¶ 2. But Richter’s assertions are

nothing more than conclusory allegations that Frizzell engaged in regular, Texas-specific

business conduct. The Court finds these allegations are not enough to establish a prima

facie case for general personal jurisdiction because Richter failed to establish that Frizzell

has “continuous and systematic” contacts with Texas.




MEMORANDUM OPINION AND ORDER – PAGE 5
   Case 3:18-cv-02172-N Document 28 Filed 11/12/19             Page 6 of 18 PageID 229


              C. The Court Does Not Have Specific Jurisdiction Over Frizzell

       Likewise, the Court lacks specific jurisdiction over Frizzell. The Fifth Circuit

applies a three-step inquiry to determine if a court has specific jurisdiction over a party:

       (1) whether the defendant has minimum contacts with the forum state, i.e.,
       whether it purposefully directed its activities toward the forum state or
       purposefully availed itself of the privileges of conducting activities there;
       (2) whether the plaintiff’s cause of action arises out of or results from the
       defendant’s forum-related contacts; and (3) whether the exercise of
       personal jurisdiction is fair and reasonable.

Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 433 (5th Cir. 2014) (internal quotations

and citations omitted). The plaintiff bears the burden to establish the first two prongs,

after which the burden shifts to the defendant to establish the third. Id.

       The Supreme Court has made clear that the minimum contacts “must arise out of

contacts that the ‘defendant himself’ creates with the forum State.” Walden v. Fiore, 571

U.S. 277, 284 (2014) (emphasis in original) (internal quotations and citations omitted).

The analysis looks to the defendant’s contacts with the State, not the person who resides

there. Id. “[T]he plaintiff cannot be the only link between the defendant and the forum.”

Id. at 285.     Further, even in intentional tort cases, the defendant must engage in

intentional conduct with the forum in order to meet the specific jurisdiction requirement.

Id. at 286.

       The Court finds that Richter fails to establish that the Court has specific

jurisdiction over Frizzell.    First, Richter alleges that Frizzell conducted substantial

business in Texas, but Richter fails to specify any details regarding these business

engagements.      See Pl.’s Original Compl. ¶ 2 [1].       The Court finds that Richter’s
MEMORANDUM OPINION AND ORDER – PAGE 6
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19               Page 7 of 18 PageID 230


conclusory allegations are not enough to establish that Frizzell’s “substantial business”

creates minimum contacts with Texas. Even if theses engagements were enough, the

Court finds that Richter does not establish that her claim arises out of these engagements.

       Next, Richter fails to allege that, apart from his communications with Richter,

Frizzell engaged in specific, intentional conduct with Texas. Richter pleads that Frizzell

has connections to Texas because she and Frizzell communicated while she was a Texas

resident. See id. ¶ 18. However, this contact does not establish specific jurisdiction

because Richter cannot be the only connection between Frizzell and Texas. See Walden,

571 U.S. at 284–85. Thus, the Court finds it does not have specific jurisdiction over

Frizzell. Because the Court does not have either general or specific jurisdiction over

Frizzell, the Court dismisses him from the suit.

               IV. THE COURT GRANTS CARNIVAL’S MOTION TO DISMISS

       The Court dismisses without prejudice Richter’s seven claims, including breach of

express and implied contract, tortious interference with a contract, breach of fiduciary

duty, fraud, breach of confidence and misappropriation of confidential information,

misappropriation of trade secrets under the Defend Trade Secrets Act (“DTSA”), and

civil conspiracy, against Carnival for failure to sufficiently state each claim for relief.

                     A. Rule 12(b)(6) Motion to Dismiss Legal Standard

       When addressing a Rule 12(b)(6) motion to dismiss, the Court must determine

whether the plaintiff has asserted a legally sufficient claim for relief. Blackburn v. City of

Marshall, 42 F.3d 925, 931 (5th Cir. 1995). To survive dismissal, a complaint must

MEMORANDUM OPINION AND ORDER – PAGE 7
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19              Page 8 of 18 PageID 231


include “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). To satisfy this standard, a plaintiff must

plead factual content “that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A plaintiff must provide “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.

The plaintiff’s factual allegations “must be enough to raise a right to relief above the

speculative level on the assumption that all the allegations in the complaint are true (even

if doubtful in fact).” Id. (internal citations omitted).

       In ruling on a Rule 12(b)(6) motion, the Court generally limits its review to the

face of the pleadings, accepting as true all well-pleaded facts and viewing them in the

light most favorable to the plaintiff. Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir.

1999). However, the Court does not accept as true “conclusory allegations, unwarranted

factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780

(5th Cir. 2007) (internal quotations and citations omitted).

   B. The Court Dismisses Richter’s Breach of Express and Implied Contract Claim

       In order to allege a breach of contract claim, the plaintiff must show: “(1) the

existence of a valid contract between plaintiff and defendant, (2) the plaintiff’s

performance or tender of performance, (3) the defendant’s breach of contract, and (4) the

plaintiff’s damages as a result of the breach.” Prime Prods., Inc. v. S.S.I. Plastics, Inc.,

97 S.W.3d 631, 636 (Tex. App. – Houston [1st Dist.] 2002, pet. denied). The existence

MEMORANDUM OPINION AND ORDER – PAGE 8
   Case 3:18-cv-02172-N Document 28 Filed 11/12/19            Page 9 of 18 PageID 232


of a valid contract, whether express or implied, requires: “(1) an offer, (2) an acceptance,

(3) a meeting of the minds, (4) each party’s consent to the terms, and (5) execution and

delivery of the contract with the intent that it be mutual and binding.” DeClaire v. G & B

McIntosh Family Ltd. P’ship, 260 S.W.3d 34, 44 (Tex. App. – Houston [1st Dist.] 2008,

no pet.); see Univ. Nat’l Bank v. Ernst & Whinney, 773 S.W.2d 707, 710 (Tex. App. –

San Antonio 1989, no writ) (“The elements of a contract, express or implied, are

identical.”). In an express contract, the parties usually state and agree to the specific

terms. Haws & Garrett Gen. Contractors, Inc. v. Gorbett Bros. Welding Co., 480 S.W.2d

607, 609 (Tex. 1972). However, an implied contract arises when the parties’ acts and

conduct create an inference of mutual intention to contract. Id.

       Here, the Court finds Richter fails to plead enough facts to establish that the

parties entered into a contract. First, Richter does not sufficiently plead that the parties

agreed to an express contract. While Richter states that she and Carnival entered into a

contract, the Court finds this conclusory allegation is not enough to establish that a

contract exists. See Pl.’s Original Compl. ¶ 30 [1]. Additionally, she alleges that

Carnival sent her a “letter of intent,” but in this letter, Carnival informed her that “other

details [would] be outlined in a formal contract.” Id. ¶ 23 (alterations in original). Even

when construing these facts in Richter’s favor, this letter of intent does not establish that

both parties entered into an express, binding agreement. Thus, the Court finds Richter

fails to establish that a valid, express contract exists.



MEMORANDUM OPINION AND ORDER – PAGE 9
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19             Page 10 of 18 PageID 233


       Second, Richter does not sufficiently establish that the parties entered into an

implied contract. Richter alleges that “through the course of their dealings, Richter and

Frizzell established a salary, retention of creative control over the Concept, Executive

Producer, her role as a co-host of the Concept, and various other terms of the control.”

Id. ¶ 31. However, Richter’s conclusory allegations are not enough to create an inference

that both parties mutually assented to a binding agreement. Richter’s allegations that the

implied contract arose from the parties’ course of dealings are insufficient to create an

inference of that both parties intended to bind themselves to the alleged terms. The Court

finds that Richter’s pleadings are conclusory and insufficient to establish the existence of

a contract. Accordingly, the Court dismisses Richter’s breach of express and implied

contract claim.

    C. The Court Dismisses Richter’s Tortious Interference with a Contract Claim

       Texas law creates a claim for tortious interference against a third-party who

“wrongly induces another contracting party to breach the contract.” Holloway v. Skinner,

898 S.W.2d 793, 794–95 (Tex. 1995). A party must show “(1) the existence of a contract

subject to interference, (2) a willful and intentional act of interference, (3) such act was a

proximate cause of damage and (4) actual damage or loss occurred.” Browning-Ferris,

Inc. v. Reyna, 865 S.W.2d 925, 926 (Tex. 1993). “By definition, the person who induces

the breach cannot be a contracting party.” Holloway, 898 S.W.2d at 795. To establish a

claim when an actor serves as a corporate agent and a third party, the plaintiff must show



MEMORANDUM OPINION AND ORDER – PAGE 10
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19            Page 11 of 18 PageID 234


that the actor performed the alleged action in furtherance of the defendant’s personal

interests. Id. at 796.

       The Court finds Richter fails to state a claim for tortious interference with a

contract.1 As discussed above, Richter fails to establish that a valid contract exists.

Without sufficiently alleging a valid contract, Richter fails to allege a claim for tortious

interference. Nevertheless, assuming a contact exists, Carnival cannot be held liable for

tortious interference with its own alleged contract. Richter states that she had a valid

contract with Carnival.    Pl.’s Original Compl. ¶ 37 [1].       Richter then alleges that

Carnival, through Frizzell, wrongly interfered with the contract. Id. ¶ 38. However,

Richter does not allege any facts to support that this interference was for Frizzell’s

personal interest. Thus, the Court finds Richter failed to state a cognizable claim of

tortious interference.

           D. The Court Dismisses Richter’s Breach of Fiduciary Duty Claim

        A breach of fiduciary duty claim requires the plaintiff to show: “(1) a fiduciary

relationship between the plaintiff and defendant; (2) the defendant must have breached

his fiduciary duty to the plaintiff; and (3) the defendant’s breach must result in injury to

the plaintiff or benefit to the defendant.” Jones v. Blume, 196 S.W.3d 440, 447 (Tex.

App. – Dallas 2006, pet. denied). Fiduciary relationships occur when one person trusts in


       1
        In her response, Richter claims she intended to assert this claim against Frizzell,
not Carnival. Pl.’s Resp. Def. Carnival Corp.’s Mot. Dismiss 5–6. However, the Court is
not convinced that the complaint makes clear that Richer asserts this cause of action
against Frizzell and not both defendants. Because the complaint is not clear, the Court
addresses the cause of action against Carnival.
MEMORANDUM OPINION AND ORDER – PAGE 11
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19             Page 12 of 18 PageID 235


and relies on another person. Schlumberger Tech. Copr. v. Swanson, 959 S.W.2d 171,

176 (Tex. 1997).      But even if the relationship involves a high degree of trust and

confidence, it might not rise to the level of a fiduciary relationship. Meyer v. Cathey, 167

S.W.3d 327, 330 (Tex. 2005).         Some relationships, like attorney–client or trustee

relationships, create a formal fiduciary duty as a matter of law. Id. An informal fiduciary

duty can “arise from a moral, social, domestic or purely personal relationship of trust and

confidence.”      Id. at 331 (internal quotations and citations omitted).       A business

transaction can create an informal fiduciary duty, but “the special relationship of trust and

confidence must exist prior to, and apart from, the agreement [that] made the basis of the

suit.” Id. (internal quotations and citations omitted). But the fact that one businessman

trusts another and relies upon his promise to perform a contract, does not create a

confidential relationship.” Crim Truck & Tractor Co. v. Navistar Int’l Transp. Corp.,

823 S.W.2d 591, 594 (5th Cir. 1992), superseded by statute on other grounds as

recognized in Subaru of Am., Inc. v. David McDavid Nissan, Inc., 84 S.W.3d 212, 225–

26 (Tex. 2002).

       The Court finds that Richter does not sufficiently plead a fiduciary relationship

between herself and Carnival or Frizzell. First, Richter does not allege facts that create a

formal fiduciary relationship. Richter states she worked with Carnival and Frizzell, but

Richter fails to show that Richter and Carnival or Frizzell engaged in any type of formal

fiduciary relationship as a matter of law.



MEMORANDUM OPINION AND ORDER – PAGE 12
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19             Page 13 of 18 PageID 236


       Next, Richter does not state sufficient facts to show that she and Carnival or

Frizzell engaged in an informal fiduciary relationship. Richter claims she entered a

business relationship with Carnival, and Richter’s husband had a trusting, working

relationship with Frizzell. See Pl.’s Original Compl. ¶ 21, 46 [1]. However, the Court

finds that Richter only alleges a commonplace, business relationship, rather than a

fiduciary relationship. Richter also alleges that Carnival owed her a duty of good faith, a

duty of fairness and honesty, a duty to fully disclose all matters, a duty not to fully usurp

or appropriate her concept, and a duty not to compete. Id. ¶ 47. But Richter does not

allege any facts, beyond these conclusory allegations, to show that she and Carnival

entered this type of relationship or that Carnival agreed to uphold these duties.

Additionally, Richter fails to establish that she trusted and relied on Carnival apart from

the alleged agreement to create the television show. Thus, the Court finds her allegations

are not enough to establish a fiduciary relationship and dismisses the claim.

                     E. The Court Dismisses Richter’s Fraud Claim

       When pleading a fraud claim, even a state-law fraud claim, a party must meet the

heightened pleading standard of Federal Rule of Civil Procedure 9(b). FED. R. CIV. P.

9(b); Sullivan v. Leor Energy, LLC, 600 F.3d 542, 550–51 (5th Cir. 2000) (explaining

that Rule 9(b) applies to state-law fraud claims). Specifically, the plaintiff must “specify

the statements contended to be fraudulent, identify the speaker, state when and where the

statements were made, and explain why the statements were fraudulent.” Sullivan, 600

F.3d at 551 (internal citations and quotations omitted). In other words, the plaintiff must

MEMORANDUM OPINION AND ORDER – PAGE 13
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19              Page 14 of 18 PageID 237


show “the who, what, when, where, and how” of the alleged fraud. Benchmark Elecs.,

Inc. v. J.M. Huber Corp., 343 F.3d 719, 724 (5th Cir. 2003) (internal quotations and

citations omitted). Further, a plaintiff must “identify specific statements made by the

party who allegedly made the representation.” 7-Eleven Inc. v. Puerto Rico-7 Inc., 2008

WL 4951502, at *2 (N.D. Tex. Nov. 19, 2008) (Boyle, J.) (citing Williams v. WMX

Techs., Inc., 112 F.3d 175, 179 (5th Cir. 1997)).

       The Court finds that Richter states the elements of the cause of action but fails to

provide enough specificity. Richter alleges that Carnival, through Frizzell, implied its

desire to discuss Richter’s concept. Pl.’s Original Compl. ¶ 53 [1]. Further, Richter

states that Carnival sent her a letter of intent but never intended to follow through with its

intention to work with her. Id. ¶ 55–57. However, Richter’s allegations do not meet the

heightened pleading standard required for fraud. Richter does not plead the specific

statements that Carnival and Frizzell made to Richter. Richter does not allege with

particularity when Carnival made the alleged false representations. More, Richter only

states conclusory allegations of Carnival’s fraudulent intent.       Thus, Richter fails to

provide a sufficient factual basis for her fraud allegation.

                 F. The Court Dismisses Richter’s Breach of Confidence
                and Misappropriation of Confidential Information Claim

       Under Texas law, a breach of confidence claim mirrors a misappropriation of

trade secrets claim. Hyde Corp. v. Huffines, 314 S.W.2d 763, 769 (Tex. 1958). To

establish the common law claim of breach of confidence or misappropriation of

confidential information, a plaintiff must establish that the information is “secret or
MEMORANDUM OPINION AND ORDER – PAGE 14
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19            Page 15 of 18 PageID 238


substantially secret.” Stewart & Stevenson Servs., Inc. v. Serv-Tech, Inc., 879 S.W.2d 89,

99 (Tex. App. – Houston [14th Dist.] 1994, writ denied); SP Midtown, Ltd. v. Urban

Storage, L.P., 2008 WL 1991747, at *5 n.5 (Tex. App. – Houston [14th Dist.] 2008, pet.

denied) (mem. op.).

       Here, the Court finds that Richter failed to sufficiently plead a claim for breach of

confidence and misappropriation of confidential information.            Assuming Richter

sufficiently alleged the existence of a trade secret, the Court finds that Richter failed to

keep the information substantially secret. Richter alleges that she disclosed her idea to

Hollywood producers and assessed network interest. Pl.’s Original Compl. ¶ 24 [1]. But

Richter fails to show that these third parties had an obligation of confidentiality. Because

Richter failed to establish that she maintained the secrecy of her concept, the Court

dismisses Richter’s breach of confidence and misappropriation of confidential

information claim.

      G. The Court Dismisses Richter’s Misappropriation of Trade Secrets Claim

       The DTSA allows the owner of a trade secret to bring a private right of action

when her secret is misappropriated and related to a product or service used in, or intended

for use in, interstate or foreign commerce. 18 U.S.C. § 1836(b)(1). A trade secret

requires the owner to take reasonable measures to keep the information secret, and the

information should derive “independent economic value . . . from not being generally

known to, and not being readily ascertainable through proper means by, another person

who can obtain economic value from the disclosure or use of the information.” Id. §

MEMORANDUM OPINION AND ORDER – PAGE 15
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19              Page 16 of 18 PageID 239


1839(3). Information that is public knowledge or generally known cannot be a trade

secret, and “[i]f an individual discloses his trade secret to others who are under no

obligation to protect the confidentiality of the information, or otherwise publicly

discloses the secret, his property right is extinguished.” Ruckelshaus v. Monsanto Co.,

467 U.S. 986, 1002 (1984).

         The Court dismisses Richter’s DTSA claim. Like Richter’s misappropriation of

confidential information claim, Richter fails to establish that she maintained the secrecy

of her alleged trade secret. Richter alleges that she secured Hollywood producers and

assessed network interest. Pl.’s Original Compl. ¶ 24 [1]. But Richter fails to allege she

maintained secrecy throughout this process, and accordingly, the Court dismisses her

claim.

                H. The Court Dismisses Richter’s Civil Conspiracy Claim

         Under Texas law, a civil conspiracy claim requires “(1) two or more persons; (2)

an object to be accomplished; (3) a meeting of the minds on the object or course of

action; (4) one or more unlawful, overt acts; and (5) damages as the proximate results.”

Massey v. Armco Steel Co., 652 S.W.2d 932, 934 (Tex. 1983). “It is a long-standing rule

. . . that a corporation cannot conspire with itself . . . .” Hillard v. Ferguson, 30 F.3d 649,

653 (5th Cir. 1994); see also Tex. Integrated Conveyor Sys., Inc. v. Innovative Conveyor

Concepts, Inc., 300 S.W.3d 348, (Tex. App. – Dallas 2009, pet. denied); Fojtik v. First

Nat. Bank of Beeville, 752 S.W.2d 669, 673 (Tex. App. – Corpus Christi 1988), writ

denied, 775 S.W.2d 632 (Tex. 1989). However, if an employee acts for his own personal

MEMORANDUM OPINION AND ORDER – PAGE 16
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19              Page 17 of 18 PageID 240


gain, rather than on behalf of the company, then the corporation could conspire with its

employee. See Fojtik, 752 S.W.2d at 673.

       Here, Richter fails to state a claim for civil conspiracy. Richter alleges that

Carnival and Frizzell conspired to steal Richter’s concept. Pl.’s Original Compl. ¶ 9 [1].

However, Richter claims that Frizzell was the Chief Marketing Officer and acting as

Carnival’s agent. See id. Frizzell and Carnival cannot conspire, unless working on

behalf of Frizzell’s personal interest.     However, Richter does not allege any facts

showing that Frizzell and Carnival conspired for Frizzell’s personal gain. Thus, the

Court finds Richter failed to sufficiently plead a claim of civil conspiracy.

    IV. THE COURT GRANTS RICHTER LEAVE TO FILE AN AMENDED COMPLAINT

       The Court grants Richter leave to file an amended complaint against Carnival.

When a motion to dismiss is based on complaint insufficiency, “district courts often

afford plaintiffs at least one opportunity to cure pleading deficiencies before dismissing a

case, unless it is clear that the defects are incurable or the plaintiffs advise the court that

they are unwilling or unable to amend in a manner that will avoid dismissal.” Great

Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir.

2002). “If it appears that a more carefully drafted pleading might state a claim upon

which relief could be granted, the court should give the claimant an opportunity to amend

his claim rather than dismiss it.” Kennard v. Indianapolis Life Ins. Co., 420 F. Supp. 2d

601, 608–09 (N.D. Tex. 2006) (Fish, C.J.) (internal quotations and citations omitted).

Richter has not amended her pleading yet, and she has not advised the Court that she is

MEMORANDUM OPINION AND ORDER – PAGE 17
  Case 3:18-cv-02172-N Document 28 Filed 11/12/19            Page 18 of 18 PageID 241


unwilling or unable to amend. Thus, the Court grants Richter leave to amend her

complaint. Richter should file her amended complaint within thirty (30) days of this

Order.

                                       CONCLUSION

         The Court finds it does not have personal jurisdiction over Frizzell and dismisses

all claims against him. The Court finds Richter failed to sufficiently plead her claims

against Carnival, but the Court grants Richter leave to amend her pleadings within thirty

(30) days of this Order. If Richter does not replead within that time, the Court will

dismiss this action with prejudice without further notice.

         Signed November 12, 2019.




                                                         ___________________________
                                                                David C. Godbey
                                                           United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 18
